Opinion by
Lawrence, J.
In accordance with stipulation of counsel and following B. Westergaard & Co. v. United States (26 Cust. Ct. 77, C. D. 1302), the cheese knives, with or without handles, were held properly dutiable under paragraph 355, as modified, supra, as follows: The items marked “A,” stipulated to consist of cheese knives, at 2 cents each and 12)4 percent ad valorem; the items marked “B,” stipulated to consist of cheese knives, with handles of nickel silver, the said knives being less than 4 inches in length, exclusive of the handles, at 2 cents each and 25 percent ad valorem; the items marked “C,” stipulated to consist of cheese knives, without handles, with blades less than 6 inches in length, at 1 cent each and 12)4 percent ad valorem; and the items marked “R,” stipulated to *384consist of cheese knives, with handles of austenitic steel, less than 4 inches in length, exclusive of the handles, at 2 cents each and 17J4 percent ad valorem.